Citation Nr: 9904896	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation under 
38 U.S.C. § 1151 based on treatment during hospitalization at 
a Department of Veterans Affairs facility from August 14, 
1990 to October [redacted], 1990.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied DIC benefits under 38 U.S.C.A. 
§ 1151 based on treatment at a VA facility from August to 
October 1990.  

In March 1997, the Board remanded the matter to the RO for 
additional development.  The requested development has been 
accomplished and the Board will address the merits of the 
claim in this decision.  

The Board notes that in November 1991, in another case, the 
United States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3).  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and subsequently appealed to the United States Supreme 
Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994).  Thereafter, the Secretary of Veterans Affairs 
(Secretary) sought an opinion from the United States Attorney 
General as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, interim regulations were published deleting the fault 
or accident provision of 38 C.F.R. § 3.358 in order to 
conform the regulations to the Supreme Court's decision.  The 
final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c) (1998).
The Board further notes that, during the pendency of the 
instant appeal, the Departments of Veterans Affairs and 
Housing and Urban Development, and Independent Agencies 
Appropriations Act, 1997 (Act), Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2874, 2926 (1996), was enacted.  In 
pertinent part, this Act amended 38 U.S.C. § 1151 with regard 
to what constitutes a "qualifying additional disability" 
susceptible of compensation. However, the Act specifies that 
the amendments to 38 U.S.C. § 1151 are effective for appeals 
filed on or after October 1, 1997.  Hence, they are not 
applicable in this case.  


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA facility from August 
14, 1990 to October [redacted], 1990; during the course of his 
hospitalization, he fell and broke his hip making it more 
difficult to treat his aspiration pneumonia.  

2.  The veteran died on October [redacted], 1990; the cause of 
death was listed as arrhythmia due to coronary atherosclerosis.  

3.  There is competent evidence to the effect that the 
veteran's death was caused or hastened by additional 
disability which was due to treatment at a VA facility from 
August to October 1990.  


CONCLUSION OF LAW

Dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1151 based upon VA treatment from August to 
October 1990 are warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found that the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that she has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  See also Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993) (claim for benefits under 38 U.S.C.A. § 1151 must be 
well grounded).  The Board is also satisfied that all facts 
needed for the determination that is to be made have been 
properly developed and that no further assistance is required 
in order to comply with the duty to assist mandated in 
38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

I.  Factual Background

A VA discharge summary reported that the veteran was 
hospitalized at the VAMC in Syracuse from August 14, 1990 to 
October [redacted], 1990.  He was admitted for problems voiding.  
His past history included multiple cerebral vascular accidents 
with aphasia, carotid artery disease and carcinoma of the 
prostate.  He underwent a transurethral resection of the 
prostate on August 15, 1990 without complication.  Shortly 
after the surgery, he fell while trying to move from his 
chair to his bed and fractured his hip.  On August 18, 1990, 
he became acutely dyspneic with hypotension, dehydration and 
low-grade fever with hypoxia.  The differential diagnoses 
included pulmonary embolus, fat embolus, congestive heart 
failure and aspiration pneumonia.  A pulmonologist and 
cardiologist evaluated him and concluded that his symptoms 
were mostly due to aspiration pneumonia.  He was treated with 
a long course of antibiotics and aggressive pulmonary toilet, 
but it was felt that he would not improve significantly 
unless he could be turned/mobilized better.  After weighing 
the risks and benefits, he underwent pinning of the hip on 
August 30, 1990 to stabilize the hip and improve movement.  
He was transferred to intermediate care on September 14, 
1990.  Physical examination at that time revealed that his 
temperature was 99.1 and there were bilateral carotid bruits.  
The lungs sounded clear but there was poor effort.  He had 
left hemiparesis and aphasia with decreased strength on the 
right.  A modified barium swallow demonstrated significant 
risk for aspiration and a nasogastric tube was appropriately 
placed.  Subsequently, on October 2, 1990, a PEG tube was 
placed.  On October [redacted], 1990, he was found to be 
unresponsive and a Code A was called.  He was shocked three 
times with no results.  He was pronounced dead at 12:05 p.m.  
The final diagnoses were:  aspiration pneumonia; urinary tract 
infection; benign prostatic hypertrophy; prostatic cancer; 
status post hip fracture, resolved; and swallowing disorder.  

The veteran's death certificate reported that the immediate 
cause of death was probable arrhythmia due to coronary 
atherosclerosis.  A significant condition which contributed 
to his death but was not related to the immediate cause was 
metastatic carcinoma in the liver and intra-abdominal lymph 
nodes.  An autopsy was performed on October 5, 1990.  The 
physician concluded that the cause of death was probably due 
to the terminal arrhythmia.  It was noted that although there 
were no definitive changes in the conduction system to 
explain the arrhythmia, focal fibrosis of A-V bundle was 
found.  The major autopsy findings were:  probably terminal 
arrhythmia with interstitial myocardial fibrosis, focal 
fibrosis of A-V bundles and moderate coronary and aortic 
atherosclerosis; transitional cell carcinoma of the left 
renal pelvis, status post left nephrectomy and partial 
ureterectomy with metastases to the urinary bladder, 
prostate, left pleura, vertebrae, and para-aortic and 
peribronchial lymph nodes; acute focal bronchopneumonia; 
aspiration pneumonia in the lower lobes; pulmonary emphysema 
with slight pulmonary atherosclerosis; and status post 
multiple cerebral vascular accidents and carotid 
endarterectomy.  

In a March 1998 opinion, a VA physician reported that she 
reviewed the veteran's medical records and concluded that the 
veteran was an elderly gentleman with multiple medical 
problems including widely metastatic transitional cell 
carcinoma who had a bad outcome despite what appeared to be 
reasonable medical care.  She could find no evidence that any 
improper treatment was provided or that appropriate treatment 
was withheld such that the outcome would have changed.  
However, she noted that the appellant had indicated that the 
veteran had vomited tube feeding in the late morning of 
October [redacted], 1990 and that the next day he was found dead.  
The physician related that it was very possible that the veteran 
aspirated tube feeding which caused an arrhythmia and 
resulted in cardiac arrest.  It was also equally possible 
that the veteran had an arrhythmia which resulted in emesis.  
However, given his significant risk for aspiration, the 
former was more probable.  She indicated that PEG tubes and 
nasogastric tubes only decrease the risk of aspiration; they 
are not guaranteed to prevent it completely.  Furthermore, 
the veteran was aspirating without the PEG tube.  

An undated opinion from a VA oncologist reported that the 
veteran did not have liver carcinoma; he had transitional 
cell cancer of the left renal pelvis metastatic to the liver.  
This metastatic cancer should not have been diagnosed 
earlier.  He noted that once the disease is metastatic, it is 
incurable.  Chemotherapy at this stage was usually not 
indicated because the chemotherapy regimens were toxic.  
Finally, the natural progression of the cancer was not 
hastened by the failure to detect or treat the tumor earlier.  
The extent of the liver infiltration at the time of his death 
was not extensive enough to have contributed significantly to 
his death.  

II.  Analysis

The statutory law applicable in this case may be found at 
38 U.S.C.A. § 1151 (West 1991 and Supp. 1998) (formerly 
38 U.S.C.A. § 351), which provides that, where a veteran 
suffers an injury, or aggravation of an injury, as a result 
of VA hospitalization, medical or surgical treatment, or 
examination, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a).  

The implementing regulations further provide that 
compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  In determining whether 
such additional disability or death resulted from a disease 
or an injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, it is 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) 
(1998).  

As noted in the Introduction above, 38 C.F.R. § 3.358 was 
amended to conform with the decision in Gardner.  The amended 
regulation, which deleted the fault or negligence 
requirement, now provides that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3) (1998).  

In a VA General Counsel opinion, it was concluded that 
disability compensation may be paid under 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.310(a) for disability which was proximately 
due to or the result of a disability for which compensation 
was payable under section 1151.  VAOPGCPREC 8-97 (February 
11, 1997).  

Initially, the Board notes that the veteran filed a claim for 
benefits under 38 U.S.C.A. § 351 for residuals of a hip 
fracture prior to his death.  In a May 1991 rating decision, 
the RO denied the claim on an accrued basis, finding that the 
fall which resulted in the fractured hip was coincident to 
the veteran's hospitalization and not due to negligence on 
the part of the VA.  However, after the Gardner decision, the 
RO reviewed the claim and in a February 1995 rating decision, 
granted benefits to the appellant under 38 U.S.C.A. § 1151 
for residuals of a hip fracture on an accrued basis.  

In the present claim, the evidence shows that the veteran was 
hospitalized at a VA facility on August 14, 1990 for problems 
voiding.  It was noted that he had a history of multiple 
disabilities, including cerebral vascular accidents, prostate 
cancer and coronary artery disease.  A transurethral 
resection of the prostate was performed, and initially, the 
post-operative result was good.  However, shortly after the 
operation, the veteran fell and fractured his hip.  It was 
noted in the hospital summary that the fractured hip made it 
more difficult to treat his aspiration pneumonia despite 
antibiotics and aggressive pulmonary toilet because he was 
not mobile.  Therefore, he underwent surgery to repair the 
fractured hip.  Subsequent to that procedure, the veteran 
continued to have difficulty with aspiration and a PEG tube 
was eventually placed.  However, the veteran died on October 
4, 1990 after he was found to be non-responsive.  The death 
certificate listed the cause of death as probable arrhythmia 
due to coronary atherosclerosis.  

While both VA physicians who provided opinions on the matter 
found that given the severity of the veteran's disabilities, 
although proper treatment was administered, the ultimate 
outcome was not changed by the VA treatment in question the 
Board notes that the critical question under the relevant law 
is not whether the treatment was proper (and therefore, 
without fault or negligence), but rather whether there was 
any additional disability (including a hastened death) due to 
the treatment at issue.  Based on the evidence of record, the 
Board finds that there was.  It is clearly shown that the 
veteran sustained a fractured hip during the course of his 
hospitalization (for which a separate grant of benefits was 
made) and that this injury made it more difficult to treat 
his aspiration pneumonia.  Subsequent to that procedure, it 
was necessary to place first a nasogastric tube and then a 
PEG tube.  Shortly after the PEG tube was placed, the veteran 
died.  The cause of death was determined to be arrhythmia due 
to coronary atherosclerosis.  In her March 1998 opinion, a VA 
physician noted that it was very possible that the veteran 
aspirated tube feeding which caused an arrhythmia and 
resulted in cardiac arrest on October [redacted], 1990.  She 
noted that it was equally possible that he had an arrhythmia which 
resulted in emesis.  Nonetheless, given the veteran's 
significant risk for aspiration, she concluded that the 
former was more probable.  She noted that the veteran had a 
bad outcome despite reasonable medical care.  The Board 
interprets her opinion as indicating that the veteran had 
additional disability, to include hastened death, resulting 
from VA treatment.  The fact that the treatment in question 
was not negligent is irrelevant.  Since the evidence shows 
that VA treatment for a nonservice-connected disability 
hastened the veteran's death, dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1151 are warranted.  








ORDER

Dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1151 based on treatment at a VA facility from 
August to October 1990 are granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

